Citation Nr: 1126288	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  09-35 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a final disallowed claim for service connection for depression and paranoid schizophrenia. 

2.  Entitlement to service connection for depression and paranoid schizophrenia. 

3.  Whether new and material evidence has been received to reopen a final disallowed claim for an eye disorder. 

4.  Entitlement to service connection for an eye disorder.   

5.  Entitlement to vocational rehabilitation and employment services under 38 U.S.C. Chapter 31. 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1973 to February 1974. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin that reopened final disallowed claims for service connection for depression and for an eye disorder but denied both claims on the merits.  

The appeal also comes before the Board from a September 2010 decision of the VA Vocational Rehabilitation and Employment (VR &E) Division of the Vet Center in Madison, Wisconsin that denied vocational rehabilitation and employment benefits.  

The Veteran testified before the Board sitting at the RO in Milwaukee in March 2011.  A transcript of the hearing is associated with the claims file. 


FINDINGS OF FACT

1.  In January 2007, the Board denied service connection for an acquired psychiatric disorder including paranoid schizophrenia and depression.  The decision was affirmed by the U.S. Court of Appeals for Veterans Claims (Court) in September 2008, and the decision became final. 

2.  Since January 2007, evidence has been received that is new, not cumulative, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder.

3.  The Veteran's paranoid schizophrenia and depression first manifested greater than one year after service and are not related to any aspect of service including as secondary to service-connected pseudofolliculitis barbae (PRB) or service-connected asthma. 

4.  In June 2005, the Board denied service connection for an eye disorder.  In September 2006, the Court declined to disturb the decision, and it became final. 

5.  Since June 2005, evidence has been received that is new, not cumulative, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for an eye disorder.

6.  The Veteran's eye disorder, variously diagnosed as mild Meibomian gland dysfunction, allergic conjunctivitis, chronic conjunctivitis and dry eyes, and posterior blepharitis first manifested after service with no continuity of symptoms since service and is not related to any aspect of service including short periods of exposure to paint chips, spraying, and cleaning solvents. 

7.  The Veteran has the following service-connected disabilities:  pseudofolliculitis barbae, rated as 10 percent disabling; and asthma, rated as 10 percent disabling. 

8.  The Veteran does not experience an employment handicap imposed by his service-connected disabilities.  

  
CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a final disallowed claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) 4.13, 4.125, 20.302 (2010).

2.   The criteria for service connection for an acquired psychiatric disorder including paranoid schizophrenia and depression have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010). 

3.  New and material evidence has been received to reopen a final disallowed claim for service connection for an eye disorder.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 4.13, 20.302 (2010).

4.  The criteria for service connection for an eye disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

5.  The criteria for eligibility for vocational rehabilitation and employment benefits have not been met.  38 U.S.C.A. §§ 3101, 3102, 3103 (West 2002); 38 C.F.R. §§ 21.35, 21.40, 21.41 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The notice requirements are also applicable to claims for entitlement to vocational rehabilitation benefits.  38 C.F.R. § 21.32 (2010). 

Further, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

For petitions to reopen final disallowed claims, VA must notify a claimant of the evidence and information that is necessary to reopen a previously denied claim, and must notify the claimant of the evidence and information that is necessary to establish entitlement to service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Here, the RO sent correspondence in May 2008 that satisfied the requirements to reopen a final disallowed claim and the criteria to establish service connection including that a rating and effective date would be assigned if service connection were granted.  In July 2010, the VR&E Division provided notice of the process for eligibility for vocational rehabilitation and employment counseling and services.  Further, a VA rehabilitation counselor met with the Veteran in August 2010 and documented his oral counseling on the same requirements.  Therefore, the Board concludes that the notice requirements including the special notice requirements of 38 C.F.R. § 21.32 (2010) for vocational rehabilitation benefits have been accomplished.   

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law including the vocational rehabilitation assistance requirements of 38 C.F.R. § 21.33 (2010).

The Veteran served in the U.S. Navy in recruit training.  After 13 days of active service, the Veteran was absent without official leave from October 1973 to January 1974.   The Veteran accepted an undesirable discharge in lieu of courts martial in February 1974 having completed one month, twelve days of active service.  The Veteran's character of discharge was upgraded to general under honorable conditions by the Board of Correction of Naval Records in March 1981 and approved by the Secretary of the Navy in July 1981.  The Veteran contends that he experiences depression secondary to service-connected pseudofolliculitis barbae (PFS) caused by facial irritation from shaving in recruit training and secondary to service-connected asthma.  He contends that he experiences an eye disorder related to exposure to herbicides, spray paints, and cleaning solvents in service.  He further contends that he is eligible for vocational rehabilitation training for employment as a state police officer because a diagnosis of schizophrenia was erroneous.  

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.   38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed disorder, there must be
(1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

Some chronic diseases may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including psychoses).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310 in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is rated

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to agency decision makers.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of the new and material evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

A change in specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125; Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

Acquired Psychiatric Disorders including Depression

As the record showed that the Veteran experienced a variety of psychiatric symptoms and was diagnosed with several different psychiatric disorders, VA must consider whether service connection is warranted for other disorders in addition to depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In this case, it is necessary for the Board to discuss the previously considered evidence and reasons for the prior adjudicative decisions to support the analysis of new and material evidence.  

In a September 1973 enlistment physical examination, the Veteran denied any history of mental health, skin, eye, or respiratory diseases.  He denied ever having been rejected from military service for any physical or mental reason.  Ten days after enlistment, the Veteran sought medical treatment for fainting, dizziness, sore throat, and wheezing when he tried to swim.  The examiner noted the Veteran's admission that he lied about having asthma.  In February 1974, a military psychologist examined the Veteran and noted that the Veteran had no current psychiatric condition and that there was no evidence that he experienced a psychiatric disorder in the past.   In a February 1974 medical history questionnaire, the Veteran reported that he was rejected from Army service in 1970 because of asthma.  The Veteran also checked a box reporting that he experienced depression or excessive worry.  The military examiner noted no skin, eye, respiratory, or psychiatric abnormalities.  

In September 1975, the Veteran appeared at a private hospital emergency room requesting a prescription for an anti-depressive medication because of symptoms of anxiety.  The examiner declined and referred him for psychiatric examination and counseling.  There is no record of follow-up or any diagnosis.    

In May 1982, the RO denied service connection for a nervous disorder.  On appeal in September 1984, the Board also denied service connection for a nervous disorder.  The RO and the Board considered the service personnel and treatment records, the results of a private emergency room encounter in 1975, and a VA examination in 1977 as well as several statements submitted by the Veteran and a minister.  In 1975, the Veteran reported symptoms of anxiety that preceded asthma attacks and requested a prescription for a narcotic medication which was declined by clinicians.  No mental health symptoms were reported by the Veteran or noted by a VA examiner in 1977.   The RO and Board concluded that a nervous disorder did not manifest in service nor was diagnosed after service.  

A VA outpatient treatment record dated in May 1988 showed that the Veteran had an unusual affect.  A June VA outpatient treatment report dated in 1989 also showed that he was hostile toward VA but that he did not appear anxious or depressed.  The Veteran was seen by VA for an unrelated matter in December 1994, at which time he was alert and oriented but appeared anxious with a very flat affect.  However, none of these records included a psychiatric diagnosis.  

In April 1994, the RO denied a petition to reopen a claim for service connection for a nervous disorder because no new and material evidence had been received.  

In 1998, the RO obtained adjudicative and medical records from the Social Security Administration (SSA) that granted benefits in May 1991 for mild mental retardation and chronic undifferentiated schizophrenia which began in 1982.  Included with the records was a March 1982 mental health examination.  The examining psychiatrist diagnosed dysthymic disorder, paranoid disorder, and paranoid personality disorder.  The Veteran reported that he had received "some counseling" in service, but there were no reports by the Veteran or notations by the examiner of any specific events or conditions in service related to his disorders.  

Treatment records from M.A., M.D., showed that the Veteran received treatment for a diagnosis of chronic schizophrenia paranoid type in March and June of 1995.  A March 1996 VA psychiatric examination report also listed a diagnosis of paranoid schizophrenia.   However, because this examination was in connection with a prior claim involving non-service-connected pension benefits, no opinion was provided concerning the etiology or date of onset of the Veteran's schizophrenia.  

In August 2000, a private primary care physician noted that the Veteran had been diagnosed with undifferentiated paranoid schizophrenia.  A civil court ordered treatment that was discontinued when the Veteran refused the treatment.  The physician noted the Veteran's frustration with a denial of service connection for a facial skin disorder that arose from mandatory shaving in service and an aggravation of his asthma.  The physician did not offer an opinion on any relationship between the psychiatric disorder and the skin or respiratory disorders. 

In May 2001, the Board concluded that evidence received since the last final Board decision in 1984 identified newly diagnosed disorders and remanded the claims to the RO for initial adjudication.  In the same decision, the Board granted service connection for a skin disorder of the face and for asthma. 

VA outpatient treatment records show continued treatment from 1999 to 2003 for various psychiatric diagnoses including depression, paranoid delusional disorder, and paranoid schizophrenia.  Of particular relevance, in a December 2000 VA outpatient treatment record, the Veteran's treating psychiatrist, W.A., M.D., noted that it appeared as though the Veteran's paranoia may have developed prodromally when he was in boot camp.  The Veteran reported to him that he had been harassed by a Marine supervisor and assaulted with wet blankets.  In May 2001, Dr. W.A. determined that it was more likely than not that the Veteran's psychiatric disorder was precipitated by his military experience.  In a June 2001 statement, the Veteran contended that his dates and characterization of service by the Navy and his aggravated asthma were the cause for his depression.  The same month, Dr. W.A. concluded that a psychotic disorder, not otherwise specified, was precipitated by military experiences that he described as "supervisory harassment and sabotage."   

In an April 2004 Board hearing, the Veteran discussed the onset of the facial skin disorder caused by the military order to shave, aggravation of his asthma by spray painting in service, and the opinions of record by VA and private physicians regarding the etiology of his depression.  The Veteran also referred to the September 1975 record of a visit to a private facility emergency room as evidence of the onset of a psychiatric disorder within one year of discharge from service.  

In February 2005, the Board requested an expert medical opinion through the VA Veterans Health Administration (VHA) to determine whether the Veteran's depression or schizophrenia was related to service.  Pursuant to that request, a VA psychiatrist reviewed the Veteran's claims file in March 2005 and offered the following medical opinion:

My review of the record fails to provide information concerning history and symptoms in support of the diagnosis of schizophrenia, placing this diagnosis in doubt.  The information form [sic] the separation examination in 1974, when the veteran was 23 years old fails to provide evidence suggestive of this diagnosis, an age at which the disorder would have manifested with obvious signs and symptoms had it been present. 

A review of the record provided for this veteran leads the writer to the opinion that the most likely accurate conceptualization of this veteran's mental health problems is that of borderline intellectual function or mild mental retardation and a personality disorder with prominent paranoid traits, both conditions being present prior to his beginning military service in October 1973 at age 23, and thus neither being service connection conditions, with the onset of depression, best characterized as dysthymia, at a time following his military discharge by several years and not service connected, rather being etiologically related to the two diagnosis above.

In a May 2005 letter, Dr. W.A. challenged with the above opinion.  Dr. W.A. did not dispute the psychiatrist's diagnoses of borderline intellectual function or mild mental retardation, a personality disorder with prominent paranoid traits, and depression.  However, Dr. W.A. explained that the Veteran was not contending that his military service caused these diagnoses, but that they were exacerbated by his experiences in service, especially depression.  Dr. W.A. then pointed out that the Veteran's discharge examination noted a complaint of depression.  According to Dr. W.A., therefore, it was unlikely that the Veteran's depression developed years after his military discharge.  Dr. W.A. concluded that "it is as likely as not that his depression was present and exacerbated by his service experiences."

In June 2005, a three member panel of the Board denied service connection for depression and paranoid schizophrenia.  The Board considered and weighed the evidence of record discussed above including the Veteran's written and oral contentions and the opinion of his attending psychiatrist.  The Board concluded that the Veteran's psychiatric disorder first manifested greater than one year after active service and that the disorders are not related to any aspect of service.   The Board placed greater weight on the opinion of the VA consulting psychiatrist.  The Board placed less probative weight on the opinion of the treating psychiatrist who formed his opinion based only on events described by the Veteran without review of the service and post service treatment records.  The Veteran filed a timely appeal to the Court.  Action by the Court was stayed pending a petition to the Board for reconsideration.  In February 2006, the Board denied reconsideration of the appeal.  In September 2006, the Court vacated and remanded the decision for additional reasons and bases in view of evidence to show that the treating psychiatrist did have access to medical and service information separate from that provided by the Veteran.  

In January 2007, the same Board panel again denied service connection for depression and paranoid schizophrenia.   The Board again discussed all the evidence of record in detail, concluding that the Veteran was not an accurate and reliable historian based on his reports that were internally inconsistent and inconsistent with the records.  The Board concluded that the Veteran had developmental psychiatric deficits prior to service that were not aggravated by service, and that the Veteran did not acquire a psychiatric disorder during or within one year after service.  The Board explained at length the reasons for the assignment of probative weight to the divergent medical opinions.  The Veteran filed a timely appeal to the Court.  In September 2008, the Court affirmed the Board decision.  

The RO received the Veteran's petition to reopen the claim in April 2008, contending that his depression was aggravated by military service.  The Veteran did not indicate the specific aspects of service responsible for depression. 

Since January 2007, the RO received the following evidence:

 (1) statements from the Veteran dated in April 2009, June 2009, and October 2010; 
(2) letters dated in December 2007, March 2008, July 2008, October 2008, November 2008, April 2009, and October 2010 from the Veteran's treating psychiatrist, Dr. W.A.; 
(3) an April 2009 letter from Dr. S.C., a VA primary care physician; 
(4) an April 2009 memorandum from Dr. S.S., a private physician;
(5) records from a private pharmacy in 2009;  
(6) private medical care for a facial skin disorder; 
(7) a May 2009 and undated letter from Dr. N.A., a VA staff psychiatrist; 
(8) a May 2009 letter from a private chiropractor,  
(9) VA outpatient treatment records including mental health treatment from February 2007 to July 2009; 
(10) a VA mental health examination in August 2009; 
(11) transcripts of hearings before the RO in March 2009 and September 2009 and before the Board in March 2011. 
(12) a March 2011 letter from the Veteran's technical college instructor.  
 
In October 2008, the RO reopened the claim but denied service connection on the merits.  At that time, the Veteran did not raise the issue of entitlement to service connection for depression secondary to PFB caused by mandatory shaving.  After further development, the RO addressed this theory of entitlement in a September 2009 statement of the case. 

As a preliminary matter, the Board concludes that the Veteran's current petition to reopen a claim for service connection for an acquired psychiatric disorder is a claim for the same constellation of symptoms and diagnosed disorders as were addressed by the Board in the last final disallowance in January 2007.  The Veteran continues to deny that he experiences paranoid schizophrenia.  However, the Veteran now refers to evidence of diagnoses of depression that arise from a more specific military experience: the requirement to begin shaving and the onset of facial skin irritation.   Therefore, the Board concludes that the psychiatric disorders at issue are the same disorders the Board addressed in the final decision, and that new and material evidence is necessary to reopen the claim.  

The Board concludes that the evidence listed above is new because it had not been previously considered by VA adjudicators.  Evidence that does not address the etiology of the Veteran's depression is not material to the reason for the last final disallowance.  Evidence that addresses the date of onset of depression and any contended causes related to harassment by military supervisors including orders to shave or threats of confinement are also not material as these theories were previously adjudicated.  The treating psychiatrist's opinion expressed in the March letter that the report by the Veteran of symptoms of depression on his discharge examination indicates an onset in service is not material as this evidence was previously evaluated in prior decisions.  Evidence from the chiropractor is not material because it addresses the relationship of a mental health disorder to non-service-connected spinal symptoms.  Evidence from the college instructor is not material because it does not address the origin of any mental disorder but rather simply indicates that the Veteran is maintaining a satisfactory grade.  The pharmacy records are not material to the origin of a psychiatric disorder because they show that the Veteran has been prescribed skin and anti-psychotic medications.  The Veteran reported to several clinicians that he deliberately did not use the anti-psychotic medication because he did not believe the diagnosis of paranoid schizophrenia was correct.  

However, in hearing testimony, the Veteran contended that his depression was related to the prolonged discomfort from skin irritation that began in service.  This contention was addressed in the VA examination in August 2009, in the April 2009 letter from the VA primary care physician, in the undated letter from a VA psychiatrist, and in the treating psychiatrist's letter in October 2010.  For the purposes of new and material evidence analysis, the evidence is presumed credible.  Therefore, as new and material evidence has been received, and to this extent only, the Board reopens the claim for service connection for an acquired psychiatric disorder and will adjudicate it on the merits.  The Board will consider the entire record including whether any changes to the analysis and outcome of the last final decision in January 2007 are warranted.  

Regarding the Veteran's written and oral testimony that his depression arose from the irritation associated service connected pseudofolliculitis barbae (PFB), the Board concludes that the Veteran is competent to report on the nature and persistent recurrence of skin and mood symptoms as they are observable.  However, the Board concludes that the Veteran is not competent to determine that skin irritation is a cause for his acquired depressive disorder as the origins of a mental health disorder are complex matters requiring mental health expertise.  The Board concludes that the Veteran is not credible in his report that he experienced depression since service because of facial skin irritation.  First, the Veteran has a history of presenting inaccurate information to VA adjudicators, notably his continued allegations of errors by the Navy in documenting his length of service.  Several clinicians noted in reports of mental health treatment that the Veteran was a poor historian.  Despite a long history of medical examination and repeated adjudication of the origin of his psychiatric disorders, the Veteran denied a diagnosis of schizophrenia made by several treating physicians and did not mention PFB symptoms as the origin of his feelings of depression to any clinician or adjudicator prior to a March 2009 RO hearing.  

The Board places less probative weight on the opinions expressed by the VA staff psychiatrist Dr. N.A., VA primary care physician Dr. S.C., and private physician Dr. S.S. because they were brief and conclusory with little or no rationale and are unsupported by clinical treatment records.  `

VA staff psychiatrist Dr. N.A. made no mention of PFB in his clinical notes or in the undated letter in which he refers only to "stress" that contributed to chronic depression that developed after service.  Dr. N.A. noted in May 2009 (after the Veteran's testimony in March 2009) that PFB contributed to the Veteran's emotional and mental disabilities with no rationale or discussion of the Veteran's other psychoses.  Private physician Dr. S.S. provided a one sentence opinion, handwritten on a prescription pad with no clinical notes.  This physician noted only that PFB and its associated treatments contributed to lasting emotional and mental disabilities with no discussion of those disabilities or rationale.  VA primary care physician Dr. S.C. noted only that PFB caused an emotional hardship that interfered with daily affairs and that the Veteran's long term emotional response was exacerbated by active duty experiences.  The physician did not address depression specifically or explain how skin irritation and not many other factors of record caused or aggravated a depressive disorder.  All opinions were based on reports of the duration and nature of military service provided by the Veteran.   

VA treating psychiatrist Dr. W.A. made no mention of the symptoms of PFB (as different from the stress of being ordered to shave) in any clinical notes or letters prior to October 2010.  In February 2007, the psychiatrist noted that the Veteran was depressed because of "the racist system."  In September 2009, the psychiatrist noted that the Veteran was being denied a psychiatric disability because he was applying for the wrong diagnosis and would win an appeal if he claimed paranoid schizophrenia or psychosis.  In the October 2010 letter, the psychiatrist noted for the first time that facial skin irritation caused soreness and dark spots and resulted in a "tremendous amount of depression" and the need to use skin creams daily.  The psychiatrist cited "new rules of evidence currently in place by President Obama" as relevant and also noted that the Veteran's use of detergent and spray paint in service aggravated his service-connected asthma which also contributed to depression.  The Board further assigns low probative weight to the opinions of Dr. W.A. because his clinical records in June 2005 showed that he prepared a letter for the Veteran addressed to a civilian court regarding the Veteran's psychiatric disorders.  The text of the first draft of the letter is of record.  On request of the Veteran, the physician changed the text of the letter to remove any reference to the Veteran's schizophrenia.  The Board concludes that the physician's advocacy in support of the Veteran's legal petition compromised his professional judgment in not providing the court with an accurate mental health status at the request of the Veteran.    

Although the Board acknowledges the Veteran's treating physicians for their appropriate patient advocacy, the body of evidence from these medical providers suggests support for various theories of causation only as they are incrementally requested by the Veteran and not as a result of an impartial and thorough clinical evaluation of the service and medical history since service.  Notably, none of these medical providers discussed the impact of the Veteran's long term psychosis or his post-service legal, domestic, and employment difficulties.  There is no "treating physician" rule that would give a preference to the opinions of the physician who manages and treats the patient's disease over an opinion from a VA physician who reviews all the medical evidence of record because all of these health professionals are competent to make medical judgments.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001) (VA need not adopt a "treating physician rule").

The Board places greatest probative weight on the examination and evaluation by a VA psychologist in August 2009.  The psychologist noted a review of the complete claims file including all previous medical opinions.  The psychologist noted the Veteran's inaccurate report of his military service as the completion of basic training followed by authorized leave but returning on the wrong date.  The Veteran inaccurately reported that he was discharged for mental health reasons and because his supervisors did not think he could perform the required duties.  The Veteran reported that he was ordered to shave and that he developed the skin disorder which resulted in years of depression, aggravation, and the need for daily cream applications.  The psychologist also noted the Veteran's reports of legal and domestic conflicts including orders prohibiting him from visiting his children.  The psychologist noted that the VA medical records showed flags for disruptive behavior and that he had required escort by VA police officers to his medical appointments for a period of time.  The Veteran did report that he used an anti-psychotic medication, contrary to his denials to other clinicians.  Nevertheless, during the examination, the Veteran again denied that he had schizophrenia.  After performing a comprehensive mental health examination, the psychologist diagnosed paranoid schizophrenia and depressive disorder.  The psychologist noted that the Veteran was fixated on the facial issues as the reason for his emotional distress but that it was better accounted for by his paranoid schizophrenia.  The psychologist concluded that the Veteran did not have depression secondary to facial pain or rash.  The psychologist also noted that the symptoms of schizophrenia in an early form could have been present prior to or during service.  However, because of the complex nature of the symptoms and their sometimes insidious development, the psychologist could not relate the current psychosis to service.    

The Board concludes that service connection for an acquired psychiatric disorder including paranoid schizophrenia and depression is not warranted on a direct basis or as secondary to PFB or asthma.  The Board refers to its January 2007 final decision, affirmed by the Court in September 2008, and concludes that the new evidence does not warrant changes to that decision.  The Board continues to conclude that the Veteran had developmental psychiatric deficits prior to service that were not aggravated by service nor did the Veteran acquire a psychiatric disorder during or within one year after service.  The Board continues to place greatest probative weight on the opinions of the VA examiners in February 2005 and August 2009 who both diagnosed paranoid schizophrenia and depression.  The February 2005 examiner concluded that the disorders developed greater than one year after service and the August 2009 examiner concluded that there was insufficient evidence to show that the Veteran's behavior in service were early indicators of these disorders.  

Although the Veteran did develop PFB in service, his report that his depression first manifested in service is not credible.  The only indication of mental health symptoms in service was the Veteran's own report of feelings of depression on a discharge medical history questionnaire which was not confirmed with any diagnosis by the examiner and not supported by any clinical records during or within one year after service.  For reasons provided above, the Board assigns less probative weight to the several opinions of the treating physicians as they lack rationale, supporting clinical evidence, and were submitted incrementally as the Veteran adjudicated his claim under varying theories of causation.  Moreover, the treating physicians based their opinions solely on accounts of service reported to them by the Veteran or on selected documents provided by the Veteran which were incomplete or inconsistent with the actual record of service.  

Service connection on a secondary basis related to a service-connected facial skin disorder or service-connected asthma is not warranted.  As before, the Board places less probative weight on the treating physician opinions and greater probative weight on the opinion of the VA psychologist in August 2009 who reviewed the entire record, identified the inaccurate reporting by the Veteran, and concluded that the Veteran's depression was associated with paranoid schizophrenia and not with a skin rash.  The issue of an association of depression to asthma was not raised by the Veteran or in the record at the time of the August 2009 examination but was later raised for the first time by the Veteran's VA treating psychiatrist in his letter in October 2010.  The Board places less probative weight on this opinion as it is unsupported by the psychiatrist's clinical records and contradictory to his own earlier notation that the Veteran's mental health symptoms were related to his schizophrenia, which is consistent with the opinion of the VA psychologist in August 2009.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Eye Disorder

The Veteran contends that he served in the U.S. Navy for over one year and that he experiences an eye disorder related to exposure to cleaning solvents and spray paints during that service.  

As discussed above, service personnel records showed that the Veteran was a student in recruit training for two weeks prior to a period of over 90 days of unauthorized absence.  After returning to his duty station, he accepted an early discharge one month later to avoid courts martial.  Service treatment records are silent for any symptoms, diagnoses, or treatment for an eye disorder.  

In March 1999, the RO received the Veteran's claim for service connection for an unspecified eye disorder.  In September 1999, the RO denied service connection because there was no evidence of a current eye disorder or evidence of the onset of any eye disorder in service.  In December 1999, the RO received a letter from a VA optometrist who noted that the Veteran received a VA eye examination in June 1999.  The optometrist noted that the examination was the Veteran's first VA eye examination and that he reported irritated eyes related to his duties with spray paint in service 25 years earlier.  On examination, the Veteran had a mild refractive error and presbyopia that did not require corrective lenses.  The optometrist noted that the Veteran's eyelids had a mild Meibomian gland dysfunction with could cause burning and irritated eyes.  The optometrist did not provide an opinion whether the gland dysfunction was related to exposure to paints.  

In May 2001, the Board remanded the claim for further development including a VA eye examination.  In October 2001, a VA examiner noted a review of the claims file and the Veteran's reports of occasional red irritated eyes with a burning sensation since exposure to spray paints in service.  The Veteran reported that his symptoms were intermittent and sometimes not present for several months.  The symptoms were relieved with over-the-counter artificial tears.  The examiner noted that the Veteran had no eye symptoms at the time of discharge and incorrectly noted that there were no records in the file of any treatment since then.  The examiner noted that the Veteran had refractive error and presbyopia but an otherwise normal eye examination with no obvious explanation for the reported symptoms and nothing consistent with chemical exposure or long-standing damage from his reported experiences.   The examiner did not observe any eyelid gland dysfunction. 

In Board hearings in June 2000 and April 2004, the Veteran stated that he continued to experience recurrent eye irritation and contended that the symptoms first manifested in service while using spray paints and chipping paint without eye protection.  He did not identify any treatment other than the two encounters discussed above.  In June 2005, the Board in part denied service connection for an eye disorder, finding that the weight of competent and credible evidence was that the Veteran did not have a current eye disorder and that even if the gland disorder was chronic, there was no credible evidence of a relationship of the disorder to any events in service.  In February 2006, the Board denied reconsideration of the decision.  In September 2006, the Court considered an appeal but did not disturb the Board's decision on the eye disorder.  

The RO received the Veteran's petition to reopen the claim in April 2008.  The Veteran contended that he had an eye disorder that was aggravated in service.  

As the Veteran's eye disorder manifests as eye redness, dryness, and irritation, the Board concludes that the Veteran's current claim is based on the same symptoms as were evaluated in the prior decision even though they have received several different diagnoses by different examiners.  Therefore, new and material evidence is necessary to reopen the claim.  

Since June 2006, the RO received the following pertinent evidence:  a VA outpatient eye consultation in July 2006 and an October 2006 letter from the same VA optometrist; a VA primary care assessment in January 2008; a VA eye examination in August 2009; and the Veteran's testimony at RO hearings in March 2009 and September 2009 and before the Board in March 2011.  

In October 2008, the RO reopened the claim but denied service connection on the merits because the competent and credible evidence did not show a relationship between the Veteran's current eye symptoms and service.  

The Board concludes that the evidence received since the last final disallowance of the claim in June 2005 is new as it was not previously considered by VA adjudicators.  The medical evidence is material as it includes a diagnosis of a chronic eye disorder and addresses the possible relationship to events in service.  An eye disorder was not discussed at the September 2009 hearing and is therefore not material.  The Veteran's lay testimony at the March 2009 RO and March 2011 Board hearings is in part cumulative as he continued to report exposure to spray paint in service which he contended occurred for over one year.  However, the Veteran further stated somewhat conditionally that he entered service with a mild eye disorder.  This contention is both new and material to the criteria for service connection and must be presumed credible for the purposes of new and material evidence analysis.  Therefore, as new and material evidence has been received, and to this extent only, the Board reopens the claim and will proceed with adjudication on the merits.  

The Veteran denied any eye trouble on both a September 1973 enlistment examination and a February 1974 discharge examination.  A mild refractive error was noted by examiners at the time of enlistment, but no error was noted at discharge.  The service treatment records are silent for any symptoms or treatment for eye irritation.  

In July 2006, a VA optometrist noted that the Veteran sought treatment to support a VA disability claim.  The Veteran reported chronic red and irritated eyes related to the use of spray paint in service.  The optometrist noted that the Veteran did not want an eye exam but requested only that the optometrist write a letter stating that his irritated eyes were aggravated by his military job.  The optometrist declined to write a letter without an examination which she then performed.  On examination, the optometrist noted uncorrected bilateral visual acuity of 20/60, correctable to 20/20 and lower eyelids that were clean but thickened with red margins.  The optometrist diagnosed chronic conjunctivitis and dry eyes.  The optometrist ordered corrective lenses but noted that the Veteran declined to use eye drops.  At that time, the optometrist made no comments regarding the origin of the conjunctivitis.  However, in an October 2006 letter, the optometrist further commented on the findings in the July examination, noting that the Veteran's eyes were moderately red with a fair amount of chemosis present in the conjunctiva and reduced tear production.  The optometrist noted that the disorder would be greatly aggravated by working around chemicals to sprays or in a dry dusty environment.  The optometrist made no comment on whether the events in service over 30 years earlier caused an onset of the disorder or aggravated a pre-service disorder.   

In January 2008, a VA primary care physician diagnosed the Veteran's eye irritation as allergic conjunctivitis and ordered a prescription form of eye medication.  

In August 2009, a VA physician noted a review of the claims file including the clinical and letter reports of the optometrist in 2006.  The physician noted the Veteran's reports of continued chronic dry eyes with redness and burning but with clear vision.  The physician performed a detailed ophthalmology examination except that the Veteran declined the use of dilation drops.  The physician diagnosed posterior blepharitis with refractive error but no other organic disorders.  The physician noted that possible causes included military service activities and aging.  However, the physician noted that whether spray painting in the 1970s caused the chronic eye disorder was not answerable.  The physician noted that the claims file did not show any complaints or symptoms in service.  Absent any evidence of the disorder in service, the physician concluded that it was not possible to show that the disorder continued since then.  The Board assesses this conclusion as not one of indecision or lack of medical skill but rather that the physician noted all available information and found that the record did not support a positive nexus opinion.  

In a March 2009 RO hearing, the Veteran stated his belief that his exposure to paint chips and spraying "played some role" in causing his eye disorder.  He stated that he did "quite a bit of spray painting" over a nine month period of service.  

The Board concludes that service connection for an eye disorder, variously diagnosed as mild Meibomian gland dysfunction, allergic conjunctivitis, chronic conjunctivitis and dry eyes, and posterior blepharitis, is not warranted.  

The Veteran is competent to report on his work activities in service involving chipping and spraying paint and on the onset and nature of his eye irritation.  The Board concludes that the Veteran's reports are not credible.  The Veteran reported that he completed recruit training, and after a period of authorized leave, he performed cleaning and maintenance work for nine months at the same military base.  Service personnel records showed that the Veteran was present for active duty for two weeks as a student and after unauthorized absence for less than one month while courts martial charges were in process.  It is possible that the Veteran was assigned limited work details during that one month period.  However, that he was assigned prolonged duties with exposure to paints for nine months as he reported to clinicians is not consistent with the record.  The Board further concludes that his report of the onset of symptoms before service, in service, and continuity after service is not credible because he denied any eye trouble on an enlistment and discharge examination.  Although the absence of treatment for 25 years does not disprove the existence of symptoms, the Veteran first visited a clinic with eye complaints in 1999 but initially declined an examination and requested only a letter in support of a disability claim.  In 2001, another VA examiner noted no eye symptoms.  The Board also refers to the credibility determination in the mental health section above and concludes that there were no symptoms in service or continuity of symptoms after service until intermittent symptoms were noted in 1999.  

The Board places less probative weight on the opinion of the VA optometrist in October 2006 who noted that exposure to spray paint would aggravate a chronic eye disorder.  However, the optometrist did not address whether exposure in service for the contended nine months or for the verified part time assignment for one month over 30 years earlier was at least as likely as not the cause for the Veteran's disorder.  The Board places somewhat greater weight on the opinion of the VA physician in August 2009 who reviewed the record including the actual time and circumstances of service.  The physician concluded that there was insufficient data to show a positive relationship to service because the record was silent on any eye symptoms.  The service records appear to be complete as the Veteran had a very short period of active duty with a physical examination at the time of discharge.  In view of the lack of credibility of the Veteran's reports of his symptoms, the Board concludes that there is no missing information and that a relationship between the current eye disorder and any activity of active service has not been shown.  

The weight of the credible evidence demonstrates that the Veteran's current eye disorder first manifested after service and is not related to his active service.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Vocational Rehabilitation and Employment Services

 A veteran is entitled to a rehabilitation program if he or she has a service connected disability or combination of disabilities rated as 20 percent disabling or more and is determined to be in need of rehabilitation because of an employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.40.  The term "employment handicap" means impairment, resulting in substantial part from a service-connected disability, of a veteran's ability to prepare for, obtain, or retain employment consistent with such veteran's abilities, aptitudes, and interests.  38 U.S.C.A. § 3101; 38 C.F.R. § 21.35.  A twelve year period of eligibility runs from the date when the Veteran was informed that he met the eligibility requirements for service-connected disabilities.  38 C.F.R. § 21.40, 21.42.  Other criteria regarding rehabilitation on active duty and tolling of the eligibility period based on character of discharge are not applicable in this case.  

The RO informed the Veteran that service connection and 10 percent ratings each for a facial skin disorder and for asthma in June 2001.  The VA VRE Division received the Veteran's claim for services in June 2010.  At that time, the Veteran informed the VA counselor that he needed no assistance in determining a vocational goal and that he had chosen a goal of employment as a state law enforcement officer.  After review of the Veteran's claims file, in July 2010, the counselor noted that the Veteran was diagnosed with non-service-connected schizophrenia and was not compliant with medications which would not meet the state's law enforcement officer physical requirements.  Nevertheless, the counselor scheduled an intake meeting.  In August 2010, the Veteran refused to complete a Career Assessment Inventory questionnaire and insisted that his only career goal was to become a law enforcement officer.  The Veteran reported that he had completed all but eight credits of study for an associate's degree at a technical college but refused to provide a transcript.  The claims file contains one letter dated in March 2011 from an English instructor at the college reporting that the Veteran earned a grade of B- at mid-semester.   

In September 2010, the VRE counselor denied vocational rehabilitation services.  The counselor noted a review of the VA electronic medical records and concluded that the service connected facial skin disorder and asthma did not impose significant employment limitations.  However, the counselor also determined that the Veteran's non-service-connected psychiatric disorders imposed significant employment limitations.  Further, the results of a Differential Aptitude Test showed that the Veteran scored in the lowest one percentile for verbal and mathematical reasoning and scholastic aptitude.  The counselor concluded that the Veteran was not eligible for rehabilitation benefits because he did not experience an employment handicap based on his service-connected disabilities.  

In a September 2010 notice of disagreement, the Veteran reported that he did not have schizophrenia and was already enrolled in criminal justice classes.  The Veteran challenged the fairness of the VA counselors and representatives who adjudicated his claim.  

VA outpatient mental health records from the Veteran's treating psychiatrist, Dr. W.A. in September 2009 showed that the Veteran was diagnosed with paranoid schizophrenia.  Records from the previous two years showed that the Veteran was flagged as a disruptive patient and required VA police escorts to his medical appointments for a period of time.  VA records of general medical care from 2007 to 2009 showed that the Veteran was prescribed creams for treatment of facial skin irritation and an inhaler for asthma symptoms for use on an as needed basis.  There are no reports by the Veteran or observations by clinicians that either disorder imposes functional limitations.  

In a March 2011 Board hearing, the Veteran stated that he was not schizophrenic or paranoid and had already completed 60 credits of educational work.  

The Board concludes that the Veteran is not eligible for VA vocational rehabilitation and employment services because he does not experience an employment handicap from his service connected facial skin and asthma disabilities.  The Veteran has never contended that either disability imposes employment limitations.  Rather, he contends that he does not have a psychiatric disability other than depression and that he is capable of completing education and engaging in employment as a law enforcement officer.   The Board need not address the issue of his choice or capacity to pursue his vocational goals.  Because there is no credible lay or medical evidence that his service-connected disabilities impose an employment handicap, the eligibility criteria for vocational rehabilitation benefits have not been met.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A petition to reopen a final disallowed claim for service connection for an acquired psychiatric disorder including paranoid schizophrenia and depression is granted. 

Service connection for an acquired psychiatric disorder including paranoid schizophrenia and depression is denied. 

A petition to reopen a final disallowed claim for service connection for an eye disorder is granted. 

Service connection for an eye disorder is denied. 

Entitlement to vocational rehabilitation and employment services under 38 U.S.C. Chapter 31 is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


